Title: To Thomas Jefferson from Thomas Appleton, 7 July 1821
From: Appleton, Thomas
To: Jefferson, Thomas


            dear Sir
            Leghorn
              7. July 1821—
            
          Your duplicate letters of 16. April, both reach’d my hands on the 1st of the present month, by Gibr & London; & by a singular combination, on the same day. I have also rec’d one from Mr Saml Williams of London, inclosing a bill on Leghorn for the proceeds of an exchange, remitted to him, by Mr Bernard Peyton. this bill discounted here, has produced net, one thousand Six hundred & eighty three Spanish Dollars.—the present letter will inform you, en abrigè all that may be requisite; but not so detail’d, as I wish’d, for I must avail myself of a vessel which departs to-day for Boston, only having obtain’d this morning, the information from the contractor, to reply to your letter.—In the course of the week, I shall pay Mde Pini 444 Doll. & by the first succeeding opportunity, I shall forward you, her receipts.—On writing to a friend at Carrara, to inform Madme Raggi, of the money destin’d for her use, I was greatly surpris’d to learn, that she died about three months since; the painful task of communicating this distressing information to her husband, must devolve, of course, on yourself; for it seems, the relatives, had determin’d to conceal it, from him; thus the sum destin’d for her use, must remain in my hands, for your future disposal.—agreeably to my letter of 10h of October last. DollSp: Doll.4 cor: cap: of 25 2/10 english in: dim: diam. of Column1807202 idem20 8/10idid1102202 Mezzoididid701404 Ionic id. 26½id602406. idid 26½id553301650The expences of cases are invariably to the}say about50charge of the purchaserSpanish dollars1700To comply with the last sentence of your instructions,as there must be additional marble, & some considerable extra workto adapt them, agreeably to your request, to the brick columns& which were not anticipated by me, I find the lowest pricerequir’d by the contractor, will be on the 18 columns say200Sp: Dollars1900You will observe, Sir, in my letter of 10h Octr it is express’d, that the capitals are to be deliver’d here in 5 months after the reception of your order, & this is the shortest possible period; thus they will be in Leghorn in December—it may then require, all that month to find a proper conveyance to the U.S. so I should judge, they may be at Monticello in all march.—Be assur’d, Sir, that every attention will be paid that your explanatory instructions may be fulfill’d, though your last Sentence, adds much to the labour & expence—I have translated them faithfully into italian, & they will be under the eyes of the contractor.—I have only, this morning rec’d the estimate of the cost of 10 cor: cap. & 8 mezzo. cap. of 32 4/10 in: dim: diameter. they are indeed of a great size, & will require nine months to compleat—the increase of marble & labour is inconcievable to one to one not vers’d in similar objects; thus they cannot be deliver’d here, at less than five hundred & thirty dollars each, for the whole capitals, & Two hundred & eighty dollars each for the mezzo capitals.—It may not be, perhaps, necessary to inform you, Sir, that the value of a block of marble, increases in the ratio of diamonds.—Thus then10 capitals cost530 Doll. each53008 mezzo. id.2802240754018 cases probablysay60Spanish7600 DollarsRecapitulationfor the capitals already order’d say1900for those you may requiresay76009.500Deduct say receiv’d1000Sp: Dollars8500Should you then remit this sum, say 8500 Dollars to Saml Williams of London, whom I judge as Safe, as any man in Engd should there be found after, a fraction of bale due me, on the close of this commission, I can, to save you the trouble of a 2nd remittance request you to pay it to a friend of mine in the U:S. & this will terminate the business. As in your inquiry of marble chimney pieces, you may have occasion, for your own use, is describ’d only to be “plain facings”—. without the dimension; I can only generally say, that plain ones, of common marble, may cost from 15 to 30 Dols each, consisting of 4 members. the mantle, the frontispiece, & the two side-columns—in a word, Sir, when you Shall inform me the dimensions, quality, & the price you will go to, I can only add, that the best possible, shall be sent, for the price you may limit.—20 of similar work can be compleated in 3 months, or even less.—If there should be requir’d any ornamentary bars, or imblematical statues for the Summits, or nitches of your edifices, they can be furnish’d at moderate prices, as the quality of the marble, & the distance from which they are seen, require only an ordinary quality. & a second order of workmen. Marble Squares for paving of vestibuls or Arcades. of say 12 inches square, will cost hereDolls the hundred Squares.—The Captain has now call’d for his papers, & compels me to close, with the renew’d expressions of my great respect & esteem
            
          Th: Appleton